J-S64031-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

CHRISTOPHER NICHOLAS BAILEY

                         Appellant                    No. 583 WDA 2014


                Appeal from the PCRA Order March 14, 2014
              In the Court of Common Pleas of Beaver County
            Criminal Division at No(s): CP-04-CR-0002114-2010


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED OCTOBER 24, 2014

      Appellant, Christopher Nicholas Bailey, appeals from the order entered

in the Beaver County Court of Common Pleas, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”) at 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

      In its opinion, the PCRA court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them. We add only that Appellant timely filed a notice of appeal on

April 8, 2014, from the court’s denial of PCRA relief. The court did not order

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b), and Appellant filed none.

      Appellant raises two issues for our review:
J-S64031-14


         WHETHER PRIOR PLEA COUNSEL WAS INEFFECTIVE WHEN
         PRIOR   PLEA    COUNSEL   ADVISED    [APPELLANT]
         INCORRECTLY REGARDING THE POSSIBLE SENTENCE
         THAT WOULD BE IMPOSED FOLLOWING AN OPEN PLEA.

         WHETHER    THERE    WAS   ACTUAL  PREJUDICE   TO
         [APPELLANT] WHEN PRIOR PLEA COUNSEL INACCURATELY
         ADVISED [APPELLANT] REGARDING THE POSSIBLE
         [SENTENCE TO BE] IMPOSED.

(Appellant’s Brief at 7).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959

A.2d 319 (2008). This Court grants great deference to the findings of the

PCRA court if     the   record contains any support for    those   findings.

Commonwealth v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied,

593 Pa. 754, 932 A.2d 74 (2007). If the record supports a post-conviction

court’s credibility determination, it is binding on the appellate court.

Commonwealth v. Dennis, 609 Pa. 442, 17 A.3d 297 (2011).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Harry E.

Knafelc, we conclude Appellant’s issues merit no relief.   The PCRA court

opinion comprehensively discusses and properly disposes of the questions

presented.    (See PCRA Court Opinion, filed March 17, 2014, at 2-11)

(finding: plea counsel presented to Appellant Commonwealth’s offer of


                                   -2-
J-S64031-14


twenty to forty years’ imprisonment in exchange for Appellant’s guilty plea

to   third-degree     murder     and    aggravated    assault;   Appellant   rejected

negotiated plea, believing judge liked him and court would impose only ten

to twenty year sentence if Appellant entered open guilty plea; plea counsel

testified he explained to Appellant ramifications of pleading guilty and

consequences of entering open plea; Appellant understood counsel’s

explanations;       counsel      testified     he   urged   Appellant   to    accept

Commonwealth’s negotiated plea offer instead of entering open plea, as

counsel believed Commonwealth would seek maximum sentence of thirty to

sixty years’ imprisonment if Appellant entered open plea; plea counsel did

not promise Appellant ten to twenty year sentence in exchange for pleading

guilty; counsel’s testimony is credible; court conducted thorough plea

colloquy, and Appellant signed written plea colloquy confirming his plea was

knowing and voluntary; Appellant’s claim that counsel unlawfully induced his

guilty plea is baseless).1       Accordingly, we affirm on the basis of the PCRA

court’s opinion.

____________________________________________


1
  We are mindful of the United States Supreme Court’s decision in Alleyne
v. United States, ___ U.S. ___, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013),
in which the Court expressly held that any fact increasing the mandatory
minimum sentence for a crime is considered an element of the crime to be
submitted to the fact-finder and found beyond a reasonable doubt. Id.
Recently, in Commonwealth v. Newman, ___ A.3d ___, 2014 PA Super
178 (filed Aug. 20, 2014), an en banc panel of this Court made clear, inter
alia, that Alleyne has only limited retroactivity; in other words, Alleyne
applies to criminal cases still pending on direct review. Id. at *2. Here,
(Footnote Continued Next Page)


                                             -3-
J-S64031-14


      Order affirmed.

      President Judge Emeritus Bender concurs in the result.

      Judge Lazarus joins this memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2014




                       _______________________
(Footnote Continued)

Appellant’s appeal arises from the denial of a PCRA petition.   Under these
circumstances, Alleyne is unavailable.



                                            -4-
Circulated 10/14/2014 01:42 PM
Circulated 10/14/2014 01:42 PM
Circulated 10/14/2014 01:42 PM